DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/26/2021.
Claims 1-16, 25-31 are subject to examination.  Claims 17-24 are cancelled and claims 25-31 are newly added claims.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellora et al. U.S. Patent Publication # 2008/0043717 (hereinafter Bellora)
With respect to claim 1, Bellora teaches a method performed by a message resource function (MsgRF) of an IP multimedia subsystem (IMS), the method comprising: 
establishing a Message Session Relay Protocol (MSRP) session with a first user equipment UE (i.e. User A) (i.e. SIP invite which contains SDP and an MSRP indicating where the UE-A is willing to receive MSRP request) (Paragraph 35-37, 40-43)
-receiving a message transmitted by the first UE over the MSRP session (i.e. user A takes a picture and pushes the weshare button to send the image to user B, wherein SIP invite contains an SDP offer 
-transmitting to an Application server (AS) a Session Initiation Protocol (SIP) message (i.e. SIP AS A selects an MRF with MSRP capabilities) comprising the message transmitted by the first UE over the MSRP session (i.e. message from SIP AS a verifies that user A is authorized to use the weshare service feature)(Paragraph 36, 40-43)
With respect to claim 2, Bellora teaches the method of claim 1, further comprising the MsgRF (i.e. MRF) receiving a SIP invite message transmitted by AS, wherein the MsgRF establishes the MSRP session with the first UE after receiving the SIP invite message transmitted by the AS (i.e. MRF A requests the vXML script from SIP AS A using the script-id-A received in the SIP INVITE.  The SIP AS A returns a vXML document including policy to enforced along with content type and size and MRF A reserves MSRP resources and allocates an MSRP-URL) (Paragraph 40-41)
With respect to claim 3, Bellora teaches the method of claim 2, wherein the SIP invite message contains MSRP session setup request (i.e. Request URI of the SIP invite message contains an MSRP URL indicating where the UE-A is willing to receive MSRP request) (Paragraph 35)
With respect to claim 4, Bellora teaches the method of claim 1, further comprising  after establishing the MSRP with the first UE: the MsgRF receiving content transmitted by the AS  (i.e. MRF receiving SIP invite with vXML script with instruction for the MRF) (Paragraph 36); after receiving the content transmitted by the AS, the MsgRF transmitting to the first UE an MSRP message containing the content transmitted by the AS (Paragraph 36, 40-41) 
With respect to claim 5, Bellora teaches the method of claim 2, wherein the AS transmitted the SIP invite message to the MsgRF in response to receiving a SIP invite message transmitted by the first UE (i.e. SIP AS A returns a vXML document when MRF A requests the vXML script in the SIP invite) (Paragraph 35-36, 40)

With respect to claim 7, Bellora teaches the method of claim 6, wherein the SIP message instructs the MsgRF to forward the content to the first UE (i.e. MRF A sends to UE A an MSRP 200 ok response and user A is notified of successful image transfer)(Paragraph 35-40, 71-72)
With respect to claim 8, Bellora teaches the method of claim 7, wherein the SIP message further instructs the MsgRF to retrieve further content and forward the first UE not only the content included in the SIP message but also the retrieved further content (i.e. MRF A sends to UE A an MSRP 200 ok response and user A is notified of successful image transfer and also   SIP ok is forwarded to MRF A via SIP AS A, and IMS core A forwards SIP 200 ok to UE A) (Paragraph 60-66, 35-40, 71-72)
With respect to claim 9, Bellora teaches a method performed by an Application Server (AS) for communicating with at least a first user equipment (UE), the method comprising: 
-receiving a first Session Initiation Protocol (SIP) invite message transmitted by the first UE (i.e. SIP invite and then creates a new SIP dialog and sends a SIP INVITE to IMS Core B) (Paragraph 42).  Examiner would like to point out that there are 2 SIP sessions.  The first one is SIP AS A wherein a SIP INVITE which contains the weShare service identity and SDP offer (Paragraph 35).  The second session is SIP invite and then creates a new SIP SIP dialog and sends a SIP INVITE to IMS Core B which is taught in Paragraph 42)
-after receiving the first SIP invite message, initiating the establishing Message Session Relay Protocol (MSRP) session between first UE and the messaging resource function (MsgRF)  (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS A selects an MRF with MSRP capabilities.  SIP AS B verifies user B us authorized to use the weShare feature.  SIP AS B selects an MRF 
-after initiating the establishment of the MSRP session between the first UE and the MsgRF, receiving a SIP message transmitted by the MsgRF, wherein the SIP message comprises a message transmitted by the first UE to the MsgRF over the MSRP session (i.e. SIP invite contains supported media content type and the MSRP URL indicating where the UE-A is willing to receive MSRP requests. Also, UE-A sends to MRF A an MSRP send over the establishes TCP connection including the image) ) (Paragraph 35-36, 40-42, 65)
With respect to claim 10, Bellora teaches the method of claim 9, wherein the first ISP invite contains an MSRP setup session request (i.e. MRF A requests the vXML script from SIP AS A using the script-id-A received in the SIP INVITE.  The SIP AS A returns a vXML document including policy to enforced along with content type and size)  and the second SIP invite contains said MSRP setup session request   (i.e. MRF B requests the vXML script from SIP AS B using the script-id-B received in the SIP INVITE.  The SIP AS B returns a vXML document including policy to enforced along with content type and size) (Paragraph 40-51, 64-66)
With respect to claim 11, Bellora teaches the method of claim 9, wherein further comprising, after initiating the establishment of the MSRP session between the first UE and the MsgRF (i.e. MRF receiving SIP invite with vXML script with instruction for the MRF) (Paragraph 36); transmitting to the MsgRF a SIP message containing content and instruction the MsgRF to forward the content to the first UE  (i.e. MRF A 
With respect to claim 12, Bellora teaches the method of claim 11, wherein the SIP message further instructs the MsgRF to retrieve further content and forward to the first UE not only the content included in the SIP Message but also the retrieved further content  (i.e. MRF A sends to UE A an MSRP 200 ok response and user A is notified of successful image transfer) (Paragraph 35-40, 71-72)
With respect to claim 13, Bellora teaches the method of claim 12, wherein the SIP message further comprises a target identity identifying a resource (i.e. MSRP send including the image) and trigger the MsgRF to retrieve the further content from the identified resource  (i.e. retrieving the image and sending it)(Paragraph 61-66)
With respect to claim 14, Bellora teaches the method of claim 10, wherein said MSRP session setup request is contained within a Session Description Protocol (SDP) part of the first SIP INVITE  (i.e. SDP offer/answer model are used to establish and negotiate the MSP session) (Paragraph 16)
With respect to claim 15, Bellora teaches the method of claim 14, wherein the MSRP session request is contained within an SDP part of the second SIP invite (i.e. SFP offer received in the invite request and MSRP URL URL)(Paragraph 54-60)
With respect to claim 16, Bellora teaches an apparatus for implementing a messaging resource function in an IP Multimedia Subsystem (IMS) to facilitate the exchange of content between User Equipments (UEs) or between the UEs and one or more Application Servers (ASs), the apparatus comprising a processor or processors configured to: 
-establish a Message Session Relay Protocol (MSRP) session with a first UE (i.e. SIP AS a selects an MRF with MSRP capabilities and generates vXML script with instructions from the MRF and sends the SIP INVITE to MRF A) (Paragraph 36, 40, 42, 65);

With respect to claim 25, Bellora teaches the apparatus of claim 16, wherein the apparatus is further configured to establish the MSRP session with the first UE after receiving a SIP invite message transmitted by the AS (i.e. SIP AS A selects MRP with MSRP capabilities and in response to SIP invite sent (Paragraph 35-42, 60)
With respect to claim 26, Bellora teaches the apparatus of claim 25, wherein the SIP invite message contains an MSRP session setup request (i.e. MSRP URL in SIP invite and also SIP AS A selects an MRF with MSRP capabilities) (Paragraph 35-36) 
With respect to claim 27, Bellora teaches the apparatus of claim 16, wherein the apparatus is further configured such that, after establishing MSRP with first UE and after receiving content transmitted by the AS (Paragraph 40, 50), the apparatus transmits to the first UE an MSRP message containing the content transmitted by the AS (Paragraph 71-73)
With respect to claim 28, Bellora teaches the apparatus of claim 16, wherein the AS transmitted the SIP invite message in response to the receiving a SIP invite message transmitted by the first UE  (i.e. SIP AS A returns a vXML document when MRF A requests the vXML script in the SIP invite) (Paragraph 34-36, 40)
With respect to claim 29, Bellora teaches the apparatus of claim 16, wherein the receiving the content transmitted by the AS comprises receiving a SIP transmitted by the AS wherein the SIP message comprises the content (i.e. SIP invite contains SDP offer which includes the supported preferred media content-type (image/jpeg) and an MSRP URL) (Paragraph 35-39)

With respect to claim 31, Bellora teaches the apparatus of claim 16, wherein the SIP message further instructs the apparatus to retrieve further content, forward the first UE not only the content included in the SIP message but also the retrieved further content (i.e. MRF A sends to UE A an MSRP 200 ok response and user A is notified of successful image transfer) (Paragraph 35-40, 71-72)
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
With respect to remarks, Applicants stated the following:
A).  Applicant states “combination of steps is not disclosed in Bellora, Bellora does not anticipate claim 1 as amended”.
With respect to remark A, Examiner respectfully disagrees with the applicant because Bellora teaches  establishing a Message Session Relay Protocol (MSRP) session with a first user equipment UE (i.e. User A) (i.e. SIP invite which contains SDP and an MSRP indicating where the UE-A is willing to receive MSRP request) (Paragraph 35-37, 40-43)
In Paragraph 34-35, Bellora teaches receiving a message transmitted by the first UE over the MSRP session (i.e. user A takes a picture and pushes the weshare button to send the image to user B, wherein SIP invite contains an SDP offer which includes supported/preferred media content type (e.g. image/jpeg) and an MSRP url indicating where the UE-A is wiling to receive MSRP requests)(Paragraph 34-35)
In Paragraph 36, 40-43, Bellora teaches transmitting to an Application server (AS) a Session Initiation Protocol (SIP) message (i.e. SIP AS A selects an MRF with MSRP capabilities) comprising the 
B).  Applicant states “combination of steps is not disclosed in Bellora, Bellora does not anticipate claim 9 as amended”.
With respect to remark B, Examiner respectfully disagrees with the applicant because in Paragraph 35, 42, Bellora teaches receiving a first Session Initiation Protocol (SIP) invite message transmitted by the first UE (i.e. SIP invite and then creates a new SIP dialog and sends a SIP INVITE to IMS Core B) (Paragraph 42).  Examiner would like to point out that there are 2 SIP sessions.  The first one is SIP AS A wherein a SIP INVITE which contains the weShare service identity and SDP offer (Paragraph 35).  The second session is SIP invite and then creates a new SIP dialog and sends a SIP INVITE to IMS Core B which is taught in Paragraph 42)
In Paragraphs 36, 40-43, 45-46, Bellora teaches after receiving the first SIP invite message, initiating the establishing Message Session Relay Protocol (MSRP) session between first UE and the messaging resource function (MsgRF)  (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS A selects an MRF with MSRP capabilities.  SIP AS B verifies user B as authorized to use the weShare feature.  SIP AS B selects an MRF with MSRP capabilities) (Paragraph 36, 40-43, 45-46), wherein initiating the establishment of the MSRP session comprises AS transmitting a second SIP invite message to the MsgRF (i.e SIP AS B verifies user B and SIP AS B selects an MRF with MSRP capabilities and sends the SIP INVITE to MRF B)(Paragraph  46) Examiner would like to point out that there are 2 MSRP sessions (I.e. first one in steps 6-8 in Paragraph 40-41 and second session in steps 11-12 in Paragraph 45-46 )between the UEs (I.e. UE A and UE B)and the messaging resource.  
In Paragraph 35-36, 40-42, 65, Bellora teaches after initiating the establishment of the MSRP session between the first UE and the MsgRF, receiving a SIP message transmitted by the MsgRF, wherein the SIP message comprises a message transmitted by the first UE to the MsgRF over the MSRP session 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Lu et al. U.S. Patent Publication # 2012/0131114 which in Paragraph 152 teaches process of media negotiations by sending a first session invitation message which is then routed to function entity via SIP/IP core network.
B).  Badulescu et al. U.S. Patent Publication # 2016/0352795 which teaches end-point negotiates MSRP chunk size for an MSRP media session with a remote endpoint.
C).  Stille et al. U.S. Patent Publication # 2017/0272474 which teaches establishing a session initial protocol (SIP) session between each network entity and SIP application server within IMS and establishing media session between network entity and media resource function MRF.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453